DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, 11-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method of detecting a shadow condition from a wind turbine as recited by independent claim 1, comprising:
determining a geometry condition is present which is effective to produce a shadow at a location of concern; 
detecting an atmospheric condition of an atmosphere by an atmospheric condition detector, wherein detecting the atmospheric condition is a function of transmitting energy from the atmospheric condition detector and receiving a reflection of the energy off particles in the atmosphere; 
comparing the atmospheric condition to a threshold; 
determining the atmospheric condition is shadow producing from the comparison; and 
detecting the shadow condition in response to the geometry condition determined to produce the shadow at the location of concern and to the atmospheric condition determined to be shadow producing, 
wherein detecting the atmospheric condition includes detecting one or more atmospheric conditions selected from the group consisting of: an amount of aerosols, an aerosol formation, an amount of clouds, a cloud formation, a height of a cloud or clouds, a structure of the atmosphere, a precipitation, a gas presence, a gas concentration, a wind turbulence, a wind speed, a change in wind direction, and a wind current.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a shadow detection system as recited by independent claim 13, comprising:
an atmospheric condition detector separated from a wind turbine by a distance; and 
a controller communicatively coupled to the wind turbine by a network and configured for: 
determining a geometry condition is present which is effective to produce a shadow at a location of concern; 
detecting an atmospheric condition of an atmosphere using the atmospheric condition detector, wherein detecting the atmospheric condition is a function of transmitting energy from the atmospheric condition detector and receiving a reflection of the energy off particles in the atmosphere; 
comparing the atmospheric condition to a threshold; 
determining the atmospheric condition is shadow producing from the comparing; and 
detecting a shadow condition in response to the geometry condition determined to produce the shadow at the location of concern and to the atmospheric condition determined to be shadow producing, 
wherein detecting the atmospheric condition includes detecting one or more atmospheric conditions selected from the group consisting of. an amount of aerosols, an aerosol formation, an amount of clouds, a cloud formation, a height of a cloud or clouds, a structure of the atmosphere, a precipitation, a gas presence, a gas concentration, a wind turbulence, a wind speed, a change in wind direction, and a wind current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832